Citation Nr: 1018513	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge in April 2010.  A copy 
of the transcript of this hearing has been associated with 
the claims file.

The issues of entitlement to service connection for a right 
knee disability and left ankle disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not etiologically 
related to his active service.  

2.  Tinnitus did not have onset during the Veteran's active 
service and is not etiologically related to his active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice letters in March 
2005 and September 2005.  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice).  

The Veteran was not notified of how to establish a disability 
rating and an effective date, as outlined in Dingess.  As the 
claims for service connection for bilateral hearing loss and 
tinnitus are being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the Veteran under the 
holding in Dingess.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records and VA records.  The Veteran has submitted 
private medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf as to these claims.  

The Veteran underwent a November 2007 VA audiological 
examination.  The record also contains private medical 
opinion evidence.  There is adequate competent, non-
speculative opinion evidence of record regarding the claims 
for service connection for bilateral hearing loss and 
tinnitus.  There is no duty to provide another VA 
examination.  38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


Service connection

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops certain 
chronic diseases, including an organic disease of the nervous 
system, e.g., sensorineural hearing loss to a degree of 10 
percent or more within one year from separation from service, 
service connection may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts

The Veteran contends that his has bilateral hearing loss and 
tinnitus due to excessive noise exposure during service.  The 
Veteran served as an inventory management specialist during 
his active service in the U.S. Air Force.  The Veteran has 
described exposure to excessive noise while working next to a 
flight line, and that he was present around jet engine noise 
during a several year period.  2010 Board hearing transcript 
at 3-4.  The Veteran reported having worn hearing protection 
for periods of time, but remarked that he still could not 
hear some conversation when the jet engines were running.  
Id. at 6.  In his March 2005 claim, he listed hearing loss 
and ringing of ear disabilities as beginning in 1968, the 
year he was separated from service.

During the Board hearing, the Veteran testified that he had 
tinnitus for many, many years, but could not say exactly what 
year it began.  Id. at 4.  Asked by his representative when 
he first noticed hearing loss, the Veteran responded:  "Oh, 
it's been a few years.  Gradually, it got worse.  I would 
have to listen real hard to whoever was speaking to me ... I 
couldn't tell you if it was 30 years ago, 20 years ago.  I - 
but it's been there for awhile.  Even the ringing of the 
ears, and it just - I'd say it's been a few years back."  
Id. at 6.  He also stated:  "I don't want to say it's ever 
since I got out of the Air Force.  I couldn't tell you 
that."  Id.  

The Veteran's spouse provided a letter in which she described 
the Veteran's hearing loss and tinnitus, writing that she had 
married the Veteran during his active service.  She did not 
remark upon when the disabilities first developed, although 
she wrote that the hearing loss was service connected.

Review of the service treatment records reveals no complaints 
or treatment for hearing loss.  The January 1965 Report of 
Medical Examination records pure tone thresholds.  The Board 
observes that service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
--
0
LEFT
10
5
5
--
25
Readings were not entered for 3000 Hertz.  

The Veteran also underwent audiometric testing at the time of 
the August 1968 separation examination.  This testing was 
recorded on the Report of Medical Examination in ISO units:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
5
Readings of 10 were recorded at 6000 Hertz.  In the Report of 
Medical History completed at this time, the Veteran indicated 
that he did not then have nor had previously had hearing loss 
or ear, nose or throat trouble.

A private physician, Dr. "E.D.B." submitted a February 2005 
opinion.  In the letter he wrote that the Veteran had 
documented noise induced hearing loss from his military 
discharge, which documented that he had 4000 and 6000 hertz 
hearing loss.  The physician wrote that this was "consistent 
with significant noise trauma, particularly for a young 
man."  The physician noted that there was no family history 
of hearing problems.  Diagnosis was noise induced hearing 
loss.

In a February 2006 letter, Dr. E.D.B. stated "I have 
evaluated [the Veteran] today and it is my medical opinion 
that [the Veteran's] progressive loss of hearing and 
bilateral tinnitus is attributed to his exposure to aircraft 
engine noise during his tour in the U.S. Air Force wile 
working on the flight line delivering parts for the C-141."

The RO obtained a November 2006 VA audiological examination.  
The Veteran reported that the hearing difficulties had 
developed gradually over the past 38 years.  This examination 
was conducted approximately 38 years after service.  The 
Veteran reported a familial hearing loss in which his mother 
had a hearing loss.  The examiner recorded the Veteran's 
exposure to noise in service, and his lack of excess noise 
exposure in his postservice employment.

Audiological testing revealed the following pure tone 
thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
35
40
45
45
75
LEFT
35
40
45
75
90
Speech discrimination scores, using the Maryland CNC, were 94 
percent in the right ear and 90 percent in the left ear.

The examiner noted that tinnitus was present.  The Veteran 
reported that tinnitus had occurred for the past 38 years.  
The examiner opined that it was not at least as likely as not 
that the Veteran's hearing loss and tinnitus were related to 
military noise exposure, explaining that the Veteran's 
service medical records indicated normal pure-tone thresholds 
from 500 through 6000 hertz in both ears upon his separation 
from military service in 1968.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v.  
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000)).

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
In cases where the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The Board finds that service connection for bilateral hearing 
loss and tinnitus is not warranted.  The record indicates 
that the Veteran has a current bilateral hearing disability 
as defined by 38 C.F.R. § 3.385.  Tinnitus was also 
diagnosed.  However, for service connection to be warranted 
the evidence must show a nexus between these disabilities and 
the Veteran's service.  This would be shown by either the 
disabilities beginning in service, or the disabilities 
developing later due to an event in service, such as exposure 
to excessive noise

In this case, there is both medical opinion evidence that 
supports the claim and medical opinion evidence that weighs 
against the claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). In evaluating the 
probative value of competent medical evidence, the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) has stated, 
in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994). 

More recently, the Veterans Court provided that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
The Veterans Court also stated that most of the probative 
value of a medical opinion lies in its reasoning. Id. at 304.

The positive opinions are provided by a private physician.  
The private physician noted as support for his opinion the 
Veteran's exposure to noise in service and the "documented 
noise induced hearing loss from his military discharge, which 
documents he had 4 and 6 kHz hearing loss."  Further, he 
noted that the Veteran did not have a family history of 
hearing loss.  

Service treatment records do not document a hearing loss or 
tinnitus disability.  Review of the separation examination 
audiometric readings does not demonstrate a hearing loss, as 
it has been defined by case law or by relevant regulation, as 
the highest threshold was 10.  See 38 C.F.R. § 3.385; Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss").  Further, the 
entrance examination showed thresholds of 25, 10, and 5 
decibels at various frequencies.  Therefore, while there was 
some evidence of a hearing loss upon entrance, there is no 
evidence of a hearing loss during service, and importantly, 
no hearing loss was shown upon separation from active 
service.

The record does not support the private physicians finding of 
a hearing loss at the time of separation from service.  
Further, the private physician noted a lack of a family 
history of hearing loss, but the Veteran has identified his 
mother as having a hearing loss in the VA examination.  
Therefore, the private physician has relied on facts 
contradicted by the record, impacting negatively on his 
opinion.  For these reasons, the Board finds the private 
physician's opinion to be of reduced probative value.  The 
February 2006 medical opinion from this private physician is 
not supported by adequate rationale.

In the VA opinion that weighs against the claim, the examiner 
supported the opinion by citing the normal audiometric finds 
upon separation.  The Board finds this opinion is adequately 
supported by an accurate accounting of the medical record.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The 
Board finds that the preponderance of the medical opinion 
evidence is against the claim.

Also considered by the Board are the lay statements of 
record.  The Board must evaluate those statements as to their 
credibility and probative value.  "The Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc ."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  Similarly, the Veterans Court has stated that "The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).

The Veteran's March 2005 claim and his statements during the 
2006 examination, contending that he has had continuity of 
symptomatology of hearing loss and tinnitus since service, 
are inconsistent with his testimony during the Board hearing 
that he could not state that the disabilities began in 
service and could not note the exact year when he first 
noticed symptoms of tinnitus or hearing loss.  Based on the 
contradicting statements, the Veteran is not clear as to the 
date of onset.  Further, the Veteran marked a negative 
history for these disabilities upon separation from service.  

Finally, that there is no evidence of reported medical 
complaint of tinnitus or hearing loss from the time he left 
active service to 2005, some thirty-seven years, weighs 
against the credibility of any assertion of continuity of 
symptomatology.  See Maxson v. West, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint is a factor which may be considered in a claim for 
VA disability benefits).  

The preponderance of evidence in this case is against a 
finding that there has been continuity of symptomatology of 
tinnitus or hearing loss.  The Board finds that hearing loss 
and tinnitus were not present during service.  Further, as 
sensorineural hearing loss was not present within one year of 
service, such hearing loss may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  There is no bright line 
rule excluding lay opinion evidence as to the etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (referring to Jandreau for guidance in 
determining whether a layperson is competent to offer such 
evidence).  

In the Board's view, the Veteran and his spouse are competent 
to provide testimony as to the Veteran having some degree of 
hearing loss during service and tinnitus.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of 
tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (a veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses).  However, they are 
not competent to provide an opinion as to what point in time 
he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the complex question of 
whether a hearing loss disability or tinnitus was caused by 
events many decades ago.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The other issues in appellate status are entitlement to 
service connection for a right knee disability and a left 
ankle disability.  By way of a January 2007 rating decision, 
service connection was granted for a right ankle disability 
("residual fracture, lateral malleolus of the fibula").  
Prior to final adjudication of these claims, the Board finds 
that additional development is required.  38 C.F.R. § 19.9.

The Veteran has provided private positive opinions from a Dr. 
Pena.  The Veteran, however, has not submitted authorization 
and consent for VA to obtain all records from Dr. Pena or 
submitted all evidence himself.  In particular, there is 
evidence that the Veteran underwent a right knee 
meniscectomy, performed by Dr. Pena in 1980.  These records 
are not of file.  Upon remand, these Veteran should be given 
an opportunity to provide these records or to allow VA to 
obtain these records on his behalf.

The Veteran has been provided December 2006 and March 2009 VA 
orthopedic examinations, performed by the same examiner.  
After review of the opinion evidence of record, the Board 
finds that due to the conflicting evidence of record, the 
Veteran should be provided an additional VA examination.  In 
addition, the Board finds that the record raises the issue of 
secondary service connection.  38 C.F.R. § 3.310.  Thus, the 
examiner should address whether the right knee and/or left 
ankle disabilities were caused or aggravated by the service-
connected right ankle disability.  This examination should be 
completed by a different examiner than the examiner who 
performed the December 2006 and March 2009 VA examinations, 
if possible.

As the Board has raised the issue of secondary service 
connection, the Veteran should be provided VCAA notice 
regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
pursuant to the VCAA addressing the 
claims for service connection for right 
knee and left ankle disabilities, to 
include the evidence needed to 
substantiate a claim for secondary 
service connection under 38 C.F.R. 
§ 3.310 and establishing a disability 
rating and effective date under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Send the Veteran a letter requesting 
that he submit evidence of his treatment 
with Dr. Pena, to include record of a 
1980 right knee surgery.  He should be 
informed that VA will assist him in 
obtaining this evidence and provided 
with copies of VA FORM 21- 4142, 
Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs (VA).

3.  After this evidence submitted 
pursuant to paragraph 2 has been 
submitted or it is clarified that such 
additional evidence will not be 
submitted, schedule the Veteran for a VA 
orthopedic examination.  This 
examination should be completed by a 
different examiner than the examiner who 
performed the November 2005 and March 
2009 VA examinations, if possible.  The 
claims file should be made available for 
review.

The examiner is asked to provide 
opinions as explained below.  These 
opinions must include a rationale.  A 
mere recitation of facts and a 
conclusion is not adequate.  The 
examiner is asked to accomplish the 
following:   

a).  Whether it is at least as 
likely as not that any 
currently diagnosed right knee 
disability began during or is 
otherwise attributable to the 
Veteran's active service?

b).  Whether it is at least as 
likely as not that any 
currently diagnosed right knee 
disability was caused or 
aggravated by the service-
connected right ankle 
disability?

c).  Whether it is at least as 
likely as not that any 
currently diagnosed left ankle 
disability began during or is 
otherwise attributable to the 
Veteran's active service?

d).  Whether it is at least as 
likely as not that any 
currently diagnosed left ankle 
disability was caused or 
aggravated by the service-
connected right ankle 
disability?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

4.  Readjudicate the Veteran's claims 
for service connection for a right knee 
disability and a left ankle disability.  
If either benefit sought is not granted, 
provide to the Veteran and his 
representative a supplemental statement 
of the case and allow an appropriate 
period to reply.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


